Day, J.
i. crimetal conviction. I. Notwithstanding the earnestness and apparent confidence of counsel for the appellant, the holding of the court that the former conviction was no bar t,o the subsequent information appears to us so clearly and unmistakably right, that we are at a loss to know what argument to adduce in its support, further than the mere setting forth of the facts upon which the ruling was based.
It might as well be claimed that a conviction for stealing A’s horse on the 26th of December, would bar a prosecution for stealing B’s on the 20th, as that a conviction for permitting J. Winnans to remain in a saloon and play billiards, between the 2,0th and 26th, would bar a prosecution for permitting B. Mentzer to do the same thing between the 10th and the 20th.
II. "We need not determine that, under Chapter 59, Laws of 1874, a party who permits a minor to remain in his saloon and play billiards .would be guilty of an offense, if he believed *198him to have attained his majority. This question is not presented by the record. • The cause was submitted upon an agreed statement. This statement shows that the minbr was between twenty and twenty-one, and to all appearance was of age or over. For aught that appears the defendant was personally acquainted with him, and knew him to be a minor. If the defendant’s ignorance of Mentzer’s age can in any event avail him, it constitutes matter of defense which the defendant must establish.
Affirmed.